DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 September 2021 has been entered.
Allowable Subject Matter
Claims 1-4 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: In regards to claim(s) 1, prior art does not explicitly disclose, teach or suggest a method for producing 5-bromometlyl-1-benzothiophene comprising: (1) introducing 5-methyl-1-benzothiophene, a brominating agent and a solvent into a reactor to obtain a reaction mixture: (2) irradiating the interior of the reactor with light having a wavelength range of 200 to 780 nm: and (3) recovering the reaction mixture comprising 5-bromomethyl-1-benzothiophene from the reactor, wherein the 5-bromomethyl-1-benzothiophene is directly used without isolation in a next cyanation step, wherein the reactor is a flow-type photochemical reactor, the solvent is at least one selected from the group consisting of methyl acetate and ethyl acetate.  The closest prior art is Clarke (US 3947336), however Clarke does not explicitly disclose that the product of 5-bromomethyl-1-benzothiophene in the reaction mixture is directly used in a next step of cyanation.  While Chung (US 5670582) discloses a rebromination (steps c) and d); col. 2, lines 46-62), use of the product in a separate reaction is only used after isolation (Example 1, col. 6, lines 12-14).  As stated in Applicant’s remarks submitted on 26 May 2021, pp. 6-7, the instant claimed method results in an unexpected result of being able to proceed to a cyanation reaction without isolation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794